Citation Nr: 0203536	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  95-24 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a tuberculosis 
disorder, to include left pleuritis, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1947 to 
January 1950.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1994 
rating decision by the Pittsburgh, Pennsylvania RO, which 
denied a compensable rating for left pleuritis and service 
connection for tuberculosis.  The case was subsequently 
transferred to the Roanoke, Virginia RO in February 1997.

Historically, the veteran filed a claim for service 
connection for pleuritis in May 1950.  By rating decision, 
dated in September 1950, the RO granted the veteran service 
connection and assigned a 10 percent evaluation.  In January 
1956, following a routine scheduled examination, the RO 
reduced the veteran's service-connected pleuritis to a 
noncompensable rating.  The veteran did not appeal the 
reduction, and the determination became final.

Thereafter, in May 1994, the veteran filed a claim for an 
increased rating for pleuritis stating that he had been 
diagnosed with tuberculosis related to his service-connected 
pleuritis.  By rating decision, dated in October 1994, the RO 
denied the veteran's claims for an increased rating for 
pleuritis and service connection for tuberculosis.  In 
October 1996 the Board remanded the issue for further action 
on request of the RO.  In April 1999, the Board again 
reviewed the veteran's claim and referred the case to obtain 
a VA medical advisory opinion.  In July 1999, the Board 
granted service connection for tuberculosis and remanded the 
issue of a compensable rating for left pleuritis.  The Board 
further directed the RO to assign a single rating under the 
diagnostic code which reflected the predominant disability 
for either tuberculosis or chronic left pleuritis, under the 
provisions of 38 C.F.R. § 4.96.  

By rating decision dated in October 2001, the RO granted the 
veteran a 10 percent rating, under Diagnostic Codes 6731-
6845, for inactive "pulmonary" tuberculosis, to include 
left pleuritis, effective May 25, 1994, the date of claim for 
increase.  However, the Board finds, after a careful review 
of the medical evidence, that the veteran's service connected 
disorder has been diagnosed as pleural tuberculosis and thus 
is more properly rated under Diagnostic Code 6732, tubercular 
pleurisy, as is explained further below.  

Additionally, after the veteran's October 1995 RO hearing, he 
indicated on several occasions that he desired another 
hearing.  A number of attempts were made by the RO to 
schedule such hearing to no avail.  The veteran's 
representative, however, clarified in a November 1998 VA Form 
646 that the veteran no longer wanted to appear before the 
Board or the RO in regard to his claim.

Finally, the Board also notes that during the course of his 
appeal, the veteran has submitted a number of letters in 
which he mentions a variety of other disorders.  It is 
unclear at this point whether he intends to file claims for 
service connection for such, on either a direct or secondary 
basis.  In any event, such claims have not been developed for 
appellate review and will not be addressed herein.  These 
matters are referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran's pleural tuberculosis was first shown to 
have become active on February 25, 1994.

3.  Private medical records reflect that pleural tuberculosis 
was considered to be inactive as of June 24, 1994.

4.  Since June 24, 1994 (date of pleural tuberculosis 
inactivity), the veteran's pleural tuberculosis has been 
manifested by occasional chest pain, shortness of breath and 
undocumented reports of recurrent episodes of pleurisy; 
clinical examination and chest x-ray study show normal 
findings.  

5.  In November 1995, spirometry testing, total lung 
capacity, and diffusion capacity were normal.

6.  The January 2000 VA examination report revealed an FEV-
1/FVC of 79 percent.


CONCLUSIONS OF LAW

1.  The veteran is entitled to a 100 percent rating beginning 
February 25, 1994 (the beginning date of active pleural 
tuberculosis), continuing through June 23, 1995, (one (1) 
year following the date of attainment of inactivity of 
pleural tuberculosis, on June 24, 1994).  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400(o)(2) (2001); 38 C.F.R. §§ 4.88b, 4.97, Diagnostic 
Code 6732 (1994).

2.  For the period beginning June 24, 1995, the criteria for 
an increased rating, greater than 10 percent, for the 
veteran's service-connected pleural tuberculosis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.88b, 4.97, Diagnostic Codes 6732 and 
6810 (1994); 38 C.F.R. §§ 4.88c, 4.97, Diagnostic Codes 6732 
and 6840-6845 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Treatment records, dated August 1993 through May 1994, that 
appear to be from Dr. Gerald Kahler, show that, beginning in 
February 1994, the veteran was treated for, among other 
things, chest pain, poor breathing, and dry cough.  Pleural 
effusion was diagnosed.  

On February 25, 1994, the veteran underwent a CT Scan of the 
abdomen at the Northwest Medical Center.  A moderate amount 
of right pleural fluid was shown and moderate right pleural 
effusion with compensatory right lower lobe atelectasis was 
diagnosed.

In a March 1994 letter, the veteran's private physician, Dr. 
William H. Fee, Jr., evaluated the veteran and found that he 
suffered from a pale face, diminished breath sounds in the 
right base with rales, probable pleural effusion on the 
right, and trace 1+ edema.  Dr. Fee advised the veteran to 
return the next day to the emergency room to reevaluate him 
with a PA lateral and right lateral decubitus chest x-ray and 
probable thoracentesis.  Corresponding medical records from 
the Northwest Medical Center, dated March 1994, show the cell 
block (thoracentesis fluid) to be negative for malignant 
cells and positive for right pleural effusion of unknown 
cause, and PA and lateral chest films revealed effusion and 
pleural reactive changes in the right base.

Hospitalization records, dated April 1994, from the 
University of Pittsburgh Medical Center, show the veteran 
presented for pleurodesis and possible thoracotomy.  It was 
noted that acid fast bacilli testing at outside facilities 
had been negative.  On April 22, 1994, during a one week 
period of hospitalization, the veteran underwent a flexible 
bronchoscopy, a right thoracostomy with decortication, a 
right pleurectomy, and placement of a chest tube for drainage 
of the right pleural effusion.  Pathology diagnosed 
granulomatous pleuritis with acid fast bacilli.  Infectious 
disease recommended drug therapy and respiratory isolation 
for management of tuberculosis.  Chest x-rays revealed a 
right pleural effusion and associated atelectasis.

A May 1994 letter from Dr. Fee states that the veteran was 
treated in the tuberculosis clinic that same month.  The 
veteran was treated with Rifamate, B6, and Myambutol.  Dr. 
Fee stated the veteran was doing better than a few months 
ago.

On June 24, 1994 a private physician, who treated the veteran 
for unrelated cancer, stated, with respect to TB, that the 
veteran was on medication and was "no longer infectious."

A July 1995 letter from Dr. James R. Jett, Professor of 
Medicine, University of Pittsburgh Medical Center, states 
that he treated the veteran for pulmonary tuberculosis.  Dr. 
Jett reported that the veteran's only history of pulmonary 
problems occurred when he was in the military.  At that time 
he developed a pleural effusion that resolved spontaneously 
and that no diagnosis of tuberculosis was made.  Dr. Jett 
further opined that that pleural process suffered in the 
military was primary tuberculosis with pleural effusion that 
resolved spontaneously and stayed under control until it 
reactivated in 1994.  The letter further states that the 
veteran underwent nine months of successful treatment and 
that, when he was last seen in May 1995, he was in complete 
remission with essential normalization of the chest x-ray.

At the time of the October 1995 personal hearing, the veteran 
testified that he suffered from shortness of breath and 
fatigue and that in the past, he had his lungs drained.  The 
veteran further stated that when he was working, he would 
have to often sit down and rest.  At the time of the hearing, 
the veteran was not taking any medications for tuberculosis.  
He reported that he was retired, and that he received his 
first post-service treatment for respiratory symptoms in 
1994.

In a December 1995 letter, Dr. Loutfi S. Aboussouan, stated 
that the veteran's tuberculosis pleuritis was completely 
treated with no evidence of residuals.  He noted that the 
veteran completed 9 months of anti-tuberculosis therapy 
through December 1994.  Dr. Aboussouan specifically stated 
that in November 1995, spirometry testing, total lung 
capacity, and diffusion capacity were all normal.  Likewise, 
chest x-rays dated July 1995 and November 1995 revealed the 
presence of calcified granulomas at the right base and no 
active disease or infiltrates.  Dr. Aboussouan further opined 
that the development of pleuritis in 1949 may be secondary to 
post-primary tuberculosis and that complete resolution 
without specific therapy was expected.

In April 1998, the veteran underwent a VA examination.  The 
veteran had complaints of shortness of breath, pleurisy about 
two to three times a year in the lower anterior chest, and 
pain in the epigastric area of the stomach and anterior 
chest.  At the time of the examination, the veteran had no 
productive cough, but stated that he choked easily.  He could 
walk on a level surface at a slow speed for about a block 
before getting shortness of breath and he could climb four or 
five steps before having to stop.  Upon examination, the 
veteran's heart, lungs, diaphragm, and pleural spaces were 
normal, as was the chest x-ray.  Diagnosis included status 
post treatment (for 9 months) for tuberculosis with a 
"normal present condition."  The examiner further stated 
that the veteran did not suffer from pleuritis at that time.  
In response to the specific question of the date of 
inactivity, the examiner reported "since 1994."

In a May 1999 letter, a VA staff pulmonologist at a VA 
Medical Center, offered an opinion as to the veteran's 
disability after reviewing his medical records, in accordance 
with a request for an opinion by the Board.  This physician 
stated that in November 1949 the veteran had a positive 
tuberculosis skin test, meaning that he had tuberculosis 
bacilli in his body.  The bacilli can stay dormant forever 
without causing disease until a conducive situation arises, 
which compromises the body's defense against infection.  The 
doctor further stated that the veteran did suffer such a 
situation, although it took him more than 40 years to develop 
this "milieu."  In addition, it was reported that experts 
would often treat a patient suffering from undiagnosed 
pleural effusion with a positive tuberculosis skin test with 
a full treatment for tuberculosis.  In conclusion, the 
physician stated that the veteran had primary tuberculosis 
manifesting as left pleuritis with effusion in 1949 that 
reactivated in 1994 as right pleuritis with effusion.

In January 2000, the veteran underwent another VA 
examination.  The veteran had complaints of shortness of 
breath, some daytime hypersomnolence, and chest pains 
occurring several times a week that disappeared upon rest.  
At the time of the examination, the veteran's tuberculosis 
was inactive.  The veteran had no hemoptysis and was not on 
any special continuous positive airway pressure machine.  The 
veteran did not suffer from pulmonary hypertension, "RVA", 
cor pulmonale, pulmonary embolism, or respiratory or 
congestive heart failure.  Physical examination revealed a 
normal head, eyes, ears, nose, neck, and throat examination 
and the examiner reported that he was edentulous.  The 
veteran's heart and lungs were normal and he did not have any 
pleuritic friction rub.  Chest x-rays showed a right lower 
lobe calcified granuloma, otherwise the x-rays were normal.  
Pulmonary function tests revealed an FEV-1/FVC of 79 percent 
with an interpretation of mild restrictive pattern.  The 
examiner diagnosed the veteran with status post treatment for 
active tuberculosis with a known medical diagnosis of 
pleurisy and chest x-ray showing calcified granuloma of the 
right lower lung.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
The new law applies to all claims filed on or after the date 
of the law' s enactment, as well as to claims filed before 
the date of the law's enactment, and not yet finally 
adjudicated as of that date.   See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
further development of the claim, as the requirements of the 
new law have essentially been satisfied.  In this regard, the 
Board notes that by virtue of the June 1995 and January 1997 
Statements of the Case and November 1995, January 1998, June 
1998, and October 2001 Supplemental Statements of the Case 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and has been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran has been 
obtained and associated with the claims folder.  Furthermore, 
the veteran underwent a VA examination in conjunction with 
this appeal in April 1998 and January 2000 along with a 
review of his medical records on behalf of a medical expert.  
Hence, the claim is ready to be considered on the merits. 

The veteran contends that his service-connected pleural 
tuberculosis is more disabling than currently evaluated.  In 
general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable as raised in 
the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  

Furthermore, in granting an increased rating, when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).

Under applicable criteria, an award of increased compensation 
will be effective the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year of that 
date.  Otherwise, the effective date of such an award is the 
date the claim is received.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(2) (2001).

The Board notes that, during the course of the veteran's 
appeal, the regulations pertaining to respiratory disorders 
were revised.  Therefore, he is entitled to adjudication 
under the version most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this regard, the 
General Counsel of VA has recently held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

With that in mind, the Board also notes that in the past the 
rating schedule provided that tuberculosis, including pleural 
tuberculosis, was to be rated on the basis of graduated 
ratings, upon reaching inactivity, after a period of 
activity.  However, Public Law 90-493 repealed section 356 of 
Title 38, United States Code, which had provided the 
graduated ratings for inactive tuberculosis.  The repealed 
section still applies to the case of any veteran who on 
August 19, 1968, was receiving or entitled to receive 
compensation for tuberculosis.  See 38 C.F.R. § 4.96 (2001).  
In this case, the veteran was neither receiving nor entitled 
to receive compensation for tuberculosis on that date.  
Rather, service connection was then only in effect for 
pleuritis and, in fact, tuberculosis was not identified or 
shown to exist until decades later.  

The Board has considered the various rating schedule criteria 
for rating tuberculosis of the lungs and pleura, where 
initially evaluated after August 19, 1968, as in this case, 
in order to ascertain and apply the version most favorable to 
him.  

Prior to October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 
6732 provided that pleurisy, tuberculous, would be rated as 
100 percent disabling when active, and when inactive rated 
under 38 C.F.R. §§ 4.88b and 4.89.  

38 C.F.R. § 4.88b (1994), relating to ratings for inactive 
nonpulmonary tuberculosis initially entitled after August 19, 
1968, provides that a 100 percent rating will be assigned for 
one year after the date of inactivity, following active 
tuberculosis.  Thereafter residuals will be rated under the 
specific body system or systems affected.  (This regulation 
was later renumbered as 38 C.F.R. § 4.88c; the 1995 and 1996 
versions of the Code of Federal Regulations reflect that a 
corresponding adjustment to the reference to this regulation 
in Diagnostic Code 6732 was not made.  In order to avoid 
confusion, and to afford the veteran the benefit of the most 
favorable version, the Board, when considering his claim for 
increase under rating schedule provisions in effect prior to 
the October 7, 1996 revisions, will cite to the 1994 
version.)

38 C.F.R. § 4.89, as in effect in 1994 and thereafter, 
relates to ratings for inactive nonpulmonary tuberculosis in 
effect on August 19, 1968.  As explained above, this 
regulation is not pertinent to the veteran's case and will 
not be further discussed.

Prior to October 7, 1996, serofibrinous pleurisy was rated 
under Diagnostic Code 6810.  That code provided that chronic 
fibrous pleurisy, following lobar pneumonia and other acute 
diseases of the lungs or pleural cavity, without empyema, is 
considered a nondisabling condition, except with evidence of 
diaphragmatic pleurisy, chest pain, obliteration of 
costophrenic angles, and tenting of the diaphragm, which 
warrants a 10 percent evaluation.  38 C.F.R. § 4.97, Code 
6810 (1994).

The current and revised respiratory criteria provide that 
chronic pleural effusion or fibrosis is rated under 
Diagnostic Code 6845, as a restrictive lung disease.  A 100 
percent rating is warranted for restrictive lung disease or 
restrictive lung disease manifested by FEV-1 less than 40 
percent of predicted value, or; the ratio of FEV-1/FVC less 
than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  A 60 percent rating is warranted where FEV-1 is 40 
to 55 percent of predicted, or FEV-1/FVC is 40 to 55 percent 
of predicted, or DLCO (SB) is 40 to 55 percent of predicted, 
or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent rating is warranted 
where FEV-1 is 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  
A 10 percent rating is warranted where FEV-1 is 71 to 80 
percent predicted, or; FEV-1/FVC is 71 to 80 percent, or; 
DLCO (SB) is 66 to 80 percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6840 to 6845 (2001).

Chronic active pulmonary tuberculosis will be rated as 100 
percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6730 
(2001).

Chronic inactive pulmonary tuberculosis will be rated 
depending on the specific findings; rate residuals as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis (Diagnostic Code 6600).  Note:  A mandatory 
examination will be requested immediately following 
notification that active tuberculosis evaluated under 
Diagnostic Code 6730 has become inactive.  Any change in 
evaluation will be carried out under the provisions of 
§ 3.105(e).  38 C.F.R. § 4.97, Diagnostic Code 6731 (2001).  

Tuberculous pleurisy, active or inactive, will be rated under 
§§ 4.88c or 4.89, whichever is appropriate.  38 C.F.R. 
§ 4.97, Diagnostic Code 6732 (2001).  

38 C.F.R. § 4.88c (2001) provides that a 100 percent rating 
will be assigned for inactive nonpulmonary tuberculosis, 
initially entitled after August 19, 1968, for 1 year after 
the date of inactivity, following active tuberculosis.  
Thereafter residuals will be rated under the specific body 
system or systems affected. 

Based on both private and VA medical evidence, specifically 
the May 1999 opinion obtained by the Board from a VA 
pulmonologist, the Board concludes that the veteran's service 
connected disorder is best characterized as tuberculous 
pleurisy and should be rated under the provisions of 
Diagnostic Code 6732.  Further it does not appear that, with 
respect to the period of activity of tuberculous pleurisy, or 
the 1 year period following attainment of inactivity, 
application of either the old or new version of the rating 
schedule provisions would be more beneficial to the veteran.  
Both provide for assignment of a schedular 100 percent rating 
during the period while tuberculous pleurisy is active, with 
continuation of the 100 percent for 1 year following the date 
of inactivity.  (Following careful study of the various 
versions of the applicable criteria, the Board concedes that 
the 1994 version, which preceded various additions, 
renumbering, and revision of the respiratory criteria, is the 
most easily understood.  In that sense it is more favorable 
to the veteran and the Board will evaluate his disability 
during the phase of activity and for the 1 year period 
following inactivity under the 38 C.F.R. §§ 4.88b, 4.97, 
Diagnostic Code 6732 (1994).)  

Applying the former criteria, the Board concludes that the 
veteran is entitled to a 100 percent rating during the period 
when pleural tuberculosis was active.  After reviewing the 
veteran's claims file, it appears that the veteran developed 
a right pleural effusion identified on March 3, 1994 and for 
which he was admitted to a private hospital emergency room 
the following day, when a thoracentesis was performed.  Later 
he was admitted to the University of Pittsburgh Medical 
Center, Presbyterian University Hospital, on April 22, 1994, 
to undergo a flexible bronchoscopy, a right thoracostomy with 
decortication, a right pleurectomy, and placement of a chest 
tube for drainage of the right pleural effusion.  Pathology 
results reported granulomatous pleuritis with acid fast 
bacilli.  The veteran was placed in respiratory isolation and 
underwent tuberculin treatment.  Although the veteran did 
have respiratory complaints for some months before that time, 
there is simply no indication in the record which ascribed 
such to reactivation of tuberculosis, earlier than March 3, 
1994.  The veteran's claim for an increased rating was not 
filed until May 25, 1994.  However, applying the provisions 
of 38 C.F.R. § 3.400(o)(2), the Board concludes that the 
award of increased compensation may be made effective the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, in this case April 
22, 1994, inasmuch as the claim for increase was received 
within one year of that date.  

In addition, 38 C.F.R. § 4.88b (1994) or § 4.88c (2001) 
provides for assignment of the 100 percent rating for one 
year following the date of attainment of inactivity for 
pleural tuberculosis.  While the Board does not have evidence 
of the exact date of attainment of inactivity, the medical 
evidence now of record shows that a private physician 
suggested inactivity as of June 24, 1994 and the VA physician 
who responded to a question about inactivity, in 1998, 
concurred that the date of inactivity was in 1994.  
Therefore, based on that evidence, beginning June 24, 1994, 
and continuing for a period of one year, the veteran is 
entitled to a 100 percent rating evaluation for inactive 
pleural tuberculosis.  

In making this determination, the Board emphasizes that the 
date of inactivity which has been selected is that which is 
suggested by the evidence of record.  In the event that the 
veteran can produce medical evidence of a later date, he 
should submit same to the RO for consideration.  

Following expiration of the 1 year period after the date of 
inactivity, during which the 100 percent is warranted, the 
veteran's disability must be rated on residuals.  In this 
regard, the Board notes that the veteran is currently rated 
at 10 percent, which was the maximum allowable pursuant to 
Diagnostic Code 6810 under the former criteria.  That Code 
provided that pleurisy was a non-disabling condition, unless 
certain symptoms to include chest pain were present.  
Symptoms of chest pain and shortness of breath have been 
reported and the veteran indicates recurrent episodes (2 or 3 
times a year) of pleurisy, which are undocumented.  Further, 
the Board finds that the evidence of record does not present 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular rating 
schedule standards and to warrant assignment of an increased 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2001).  There is no evidence that the 
residuals of the veteran's service-connected pleural 
tuberculosis have resulted in marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned 10 percent evaluation); has necessitated frequent 
periods of hospitalization; or has otherwise rendered 
inadequate the regular schedular criteria.   

In fact, in a December 1995 letter, Dr. Aboussouan reported 
that the veteran's tuberculosis pleuritis was completely 
treated and that there was no evidence that the veteran 
suffered any residuals.  Furthermore, Dr. Aboussouan stated 
that in November 1995, spirometry testing, total lung 
capacity, and diffusion capacity were all normal and that x-
rays taken in July and November 1995 revealed no active 
disease or infiltrates.  Likewise, the 1998 VA examiner 
stated that the veteran did not exhibit a productive cough 
and his heart, lungs, diaphragm, and pleural spaces were all 
normal.  The examiner further stated that the veteran's 
tuberculosis was in "normal present condition."  Similarly, 
in the January 2000 examination report, the veteran did not 
suffer from hemoptysis, pulmonary hypertension, "RVA," cor 
pulmonale, pulmonary embolism, or respiratory or congestive 
heart failure.  The veteran's heart and lungs were normal and 
he did not have any pleuritic friction rub.
Therefore, an increased rating, beyond 10 percent, is not 
warranted for the period from June 24, 1995, for residuals of 
pleural tuberculosis under the former criteria.

Applying the new criteria, the Board concludes that the 
veteran's current evaluation of 10 percent fully contemplates 
the level of disability due to the residuals of his service-
connected inactive pleural tuberculosis.  As stated above, 
the Board recognizes that the veteran suffers from shortness 
of breath and chest pains, but as stated in the January 2000 
VA examination report, pulmonary function tests revealed an 
FEV-1/FVC percentage of 79, interpreted as a mild restrictive 
pattern.  Under and Restrictive Lung Disease (Diagnostic 
Codes 6840-6845), a percentage of 79 warrants a 10 percent 
evaluation.  Therefore, an increased rating, beyond 10 
percent, is not warranted.

In conclusion, while the veteran is entitled to a 100 percent 
rating for the period of his active pleural tuberculosis and 
one (1) year following the date of attainment of inactivity, 
the preponderance of the evidence is against his claim for an 
increased rating beyond 10 percent for residuals of his 
service-connected pleural tuberculosis, for the period 
beginning June 24, 1995.  Therefore, with respect to that 
period, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to a 100 percent evaluation beginning February 
25, 1994, the date of activity of pleural tuberculosis, and 
continuing through June 23, 1995, one (1) year following the 
date of attainment of inactivity, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

For the period beginning June 24, 1995, entitlement to an 
increased rating, greater than 10 percent, for residuals of 
pleural tuberculosis, is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

